84 N.Y.2d 947 (1994)
Marion Barland, Appellant,
v.
Cryder House, Inc., et al., Respondents.
Court of Appeals of the State of New York.
Submitted August 29, 1994.
Decided December 1, 1994.
Motion, insofar as it seeks leave to appeal from the Appellate Division order that denied appellant's motion for reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that that order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.